           Case 1:19-cr-00640-RMB Document 23
                                           22 Filed 05/12/20
                                                    05/09/20 Page 1 of 2
                                           U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 9, 2020

By Email and ECF
Hon. Richard M. Berman
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:      United States v. Edwin Alamo, Jr., 19 Cr. 640 (RMB)

Dear Judge Berman:

       The Government writes to request, with the consent of defense counsel, that the Court issue
an order excluding time between May 7, 2020, and May 20, 2020, pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A).

         On April 7, 2020, a status conference was scheduled for May 7, 2020.

        On May 3, 2020, defense counsel requested, via email to the Court, that the May 7
conference be adjourned to May 8, 2020, or any day the following week. Defense counsel stated,
in the same email that “[w]e consent to the exclusion of time until the adjourned date.” The Court
responded vial email adjourning the May 7 conference to May 12, 2020, requesting defense
counsel advise if the defendant would be waiving his appearance for the May 12 conference. The
Court did not formally issue an order adjourning the May 7 conference or rule on the defense
counsel’s consent to the exclusion of time.

       On May 7, 2020, defense counsel advised the Court that he had not obtained consent from
the defendant to waive the defendant’s appearance for the May 12 conference. Consequently,
yesterday, May 8, 2020, the Court further adjourned the May 7 conference to May 20, 2020, at
12:00 p.m. to ensure the defendant’s appearance or his knowing waiver of appearance.




                                     [Intentionally left blank]
          Case 1:19-cr-00640-RMB Document 23
                                          22 Filed 05/12/20
                                                   05/09/20 Page 2 of 2
Honorable Richard M. Berman, U.S.D.J.
May 9, 2020
Page 2 of 2

        The Government therefore requests the Court issue an order excluding time between May
7, 2020, and May 20, 2020, further to defense counsel’s email request for an adjournment and
consent to an exclusion of time on May 3, 2020 (as applied to the time between May 3, 2020,
through May 8, 2020), and further to the request contained herein (as applied to May 9, 2020,
through May 20, 2020). The Government respectfully submits that the proposed exclusion would
be in the interest of justice in light of the COVID-19 pandemic and its resulting limitations on
court appearances and the ability of defense counsel to meet with his client, and to allow the parties
to engage in discussions regarding a potential pretrial resolution of this matter.

                                               Respectfully yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                            By: /s/ Daniel H. Wolf
                                               Assistant United States Attorney
                                               (212) 637-2337

cc:    Bennett Epstein, Esq. (via ECF and email)



                     Application granted.
                    Time is excluded pursuant to the Speedy Trial
                     Act for the reasons set forth in this letter.




                         5/12/2020
